ORDER
This matter having come before the Court on a grant of certification, and the Court having reviewed the record and having considered the arguments of counsel;
And the Court having determined that there was sufficient credible evidence presented to support the findings reached by the judge of compensation;
And good cause appearing;
ORDERED that the judgment of the Appellate Division is summarily reversed, and the judgment of the Division of Workers Compensation is reinstated. See Close v. Kordulak Bros., 44 N.J. 589, 598-99, 210 A.2d 753 (1965).